     Case 3:20-cv-01711-MMA-BGS Document 4 Filed 09/15/20 PageID.12 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   Stephanie MCGRUDER,                                 Case No.: 20-cv-01711-BGS
12                                      Plaintiff,
                                                         ORDER GRANTING MOTION FOR
13   v.                                                  LEAVE TO PROCEED IN FORMA
                                                         PAUPERIS
14   Andrew SAUL,
15                                    Defendant.         [ECF No. 2]
16
17         Plaintiff Stephanie McGruder, proceeding with counsel, filed a Complaint seeking
18   judicial review of a decision by the Commissioner of Social Security denying her
19   application for disability benefits. (ECF No. 1.) Before this Court is a Motion to Proceed
20   In Forma Pauperis, filed by Plaintiff. (ECF No. 2.)
21         Pursuant to 28 U.S.C. § 1915(a), a court may authorize the commencement of a
22   suit without the prepayment of fees if the plaintiff submits an affidavit including a
23   statement of all his assets, demonstrating an inability to pay the filing fees. The Motion
24   to Proceed In Forma Pauperis sufficiently shows that Plaintiff lacks the financial
25   resources to pay filing fees. (See ECF No. 2 at 1–2.) Accordingly, the Court GRANTS
26   Plaintiff’s Application and ORDERS as follows:
27
28

                                                     1
                                                                                    20-cv-01711-BGS
     Case 3:20-cv-01711-MMA-BGS Document 4 Filed 09/15/20 PageID.13 Page 2 of 2



 1     1. The Clerk shall issue the summons and provide Plaintiff with this Order, a certified
 2        copy of the Complaint, the summons, and a blank USM Form 285.
 3     2. Plaintiff shall complete the Form 285 and forward it to the U.S. Marshal.
 4     3. The U.S. Marshal shall serve a copy of the Complaint, summons, and this Order
 5        granting Plaintiff’s Application upon Defendant as directed on the Form 285. All
 6        costs of service shall be advanced by the United States.
 7     4. Plaintiff shall serve upon Defendant, or if appearance has been entered by counsel,
 8        upon Defendant’s counsel, a copy of every further pleading or other document
 9        submitted for consideration of the Court. Plaintiff shall include with the original
10        paper to be filed with the Clerk of Court a certificate stating the manner in which a
11        true and correct copy of any document was served on Defendant or counsel for
12        Defendant and the date of service.
13        IT IS SO ORDERED.
14   Dated: September 15, 2020
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                                  20-cv-01711-BGS
